DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “very closely together” in claim 4 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation "the annular bases".  There is insufficient antecedent basis for this limitation in the claim. Claim 6 is rejected based on its dependency to 5. Examiner distinguishes recitations to “the bases” or “the bottom”, which are inherent to a chess piece, from “the annular bases”. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of the shell and cap being configured to act as a “magnetic circuit” is unclear. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing. It is recommended to positively recite the materials or structure of the shell and cap. Claim 13 is rejected based on its dependency to 12.
a shell” creates an indefinite scope as base claim 8 also recites “a shell”. From the specification, it appears the intended scope is that the same “shell” is being referenced and will be interpreted as such. It is recommended to amend to “the shell” in claim 13. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson (US Des. Pat. No. D211,590).
With respect to claim 16, Watson discloses a nesting chess set, comprising: a plurality of chess pieces comprising a king, a rook, a bishop, a knight, and a pawn (Fig. 1), wherein each Set of Nesting Chessmen”).  Moreover, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

6.	Claims 1, 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Endfield (US Pat. No. 3,806,128) in view of Watson (US Des. Pat. No. D211,590) and further in view of Bendit (US Pat. No. 9,010,759).
With respect to claims 1, 3 and 14, Endfield teaches a nesting chess set, comprising: two teams of chess pieces, wherein each team comprises one king, one queen, two rooks, two bishops, two knights, and eight pawns (column 1, lines 28-31: “a chess set of hollow conical and frusto-conical pieces designed for all the pieces of each side to nest in their own King”; per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968 – here, one ordinary skill in the art would understand that a “chess set” comprises each player having one king, one queen, two rooks, two bishops, two knights, and eight pawns. See applicant’s Background section; See also Endfield at column 2, lines 36-38 ). Moreover, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Since each of the chess pieces are able to nest in the King, the following claimed functional arrangement is considered to be met by the structure of Endfield: wherein the pieces of each team are configured such that they can be organized into two nests, 
Examiner notes that chess pieces are known to have sizes corresponding to their game value. In other words, one ordinary skill in the art would, arguably, read Endfield as implicitly teaching the King to be larger than the Queen, which is larger than the Bishop, and so forth, with the pawn piece being the smallest. However, since Endfield only teaches that each of the pieces are sized to nest inside the King, there is ambiguity as to whether the chess pieces are proportionally sized. Examiner cites to analogous art reference Watson for its teaching of nestable chess pieces being proportionally sized to their game value (Fig.’s 1-5). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize a proportionally sized set of nestable game pieces as this makes the type of game piece on the chessboard readily apparent. 

Endfield as modified by Watson does not expressly disclose a magnetic base member as claimed. However, Bendit, directed to the analogous art of chess games, teaches such features as a generally circular magnetic base 108 (“base storage locations 108” that include “magnets” – column 7, lines 30-35). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a magnetic base. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. At column 7, lines 30-35, Bendit provides TSM teaching wherein the magnetic base allows the pieces to be “mounted securely” to container 8 that provides “organized storage, transport” of the game pieces (column 2, lines 60-64). The proposed modification is considered to have a reasonable expectation of success since the game pieces of Watson could easily incorporate a material that attracts to the magnetic base without compromising the nesting features. For example, the rim portion of the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the base is considered capable of holding each nest via magnetic attraction. 
With respect to claim 4, Endfield teaches wherein each piece has a generally conical shape (column 1, lines 28-31: “a chess set of hollow conical and frusto-conical pieces designed for all the pieces of each side to nest in their own King”). To nest the “hollow conical and frusto-conical pieces” within the King piece, the piece will inherently have an open base. However, Endfield does not expressly disclose wherein the pieces have an open or closed top. However, secondary reference Watson expressly teaches wherein the nesting chess pieces comprise an open base and a closed top (Fig. 1). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the closed top of Watson as this provides a structure that permits easy nesting in addition to providing visual guidance from a top view of the game piece (See indicia on closed tops – Fig. 1). Moreover, the frusto-concal shape of the chess pieces of Endfield and Watson are such that the nesting will result in pieces very closely together. 



5 is rejected under 35 U.S.C. 103 as being unpatentable over Endfield (US Pat. No. 3,806,128) in view of Watson (US Des. Pat. No. D211,590) and further in view of Bendit (US Pat. No. 9,010,759) and even further in view of Looney (US Pat. No. 6,352,262). 
With respect to claim 5, Endfield and Watson each teach nesting of the game pieces but do not provide the details of the annular bases of the king or queen, bishop, knight and rook. However, Examiner cites to Looney for its teaching of nesting game pieces wherein the bottom annular bases are coplanar (Fig. 6). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to size the game pieces such the aforementioned game pieces have bases that are generally coplanar. The motivation to combine is to provide a clean appearance of only the outer piece. This design has the further advantage of being assembled/disassembled without severe friction interference (i.e. pieces getting suck together) that may result when the bottoms are not co-planar. Such modification is considered to have a reasonable expectation of success since Endfiled expressly teaches wherein all of the game pieces nest “in their own King”. 

8.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US Des. Pat. No. D211,590) in view of Bendit (US Pat. No. 9,010,759).
	With respect to claims 17-18 Watson does not expressly disclose a magnetic base member as claimed. However, Bendit, directed to the analogous art of chess games, teaches such features as a magnetic base 108 (“base storage locations 108” that include “magnets” – KSR, Exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. At column 7, lines 30-35, Bendit provides TSM teaching wherein the magnetic base allows the pieces to be “mounted securely” to container 8 that provides “organized storage, transport” of the game pieces (column 2, lines 60-64). The proposed modification is considered to have a reasonable expectation of success since the game pieces of Watson could easily incorporate a material that attracts to the magnetic base without compromising the nesting features. For example, the rim portion of the base could comprise metallic material.  Lastly, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the base is considered capable of holding each nest via magnetic attraction. 

9.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US Des. Pat. No. D211,590) in view of Elliot (US Des. Pat. No. D277,015).
With respect to claims 19-20, Watson teaches wherein the bishop, the knight, and the rook, are each generally frustoconical, but does not disclose wherein said pieces comprise an open top.  However, Elliot, directed to the analogous art of chess pieces, teaches such features . 


Allowable Subject Matter
10.	Claims 2, 7-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711